Order entered August 14, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01430-CR
                                      No. 05-12-01603-CR

                         NAKIA LASHUAN FRANKLIN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause No. 416-81048-2008, 416-81072-2012

                                            ORDER
       On July 5, 2013, this Court struck the Anders brief filed by counsel. We further ordered

court reporter Susan Maienschein, as official court reporter of the 416th Judicial District Court,

to file, within thirty days, either: the reporter’s record of the June 19, 2008 guilty plea hearing

and any hearings on the modifications of appellant’s community supervision; or (2) written

verification that the June 19, 2008 hearing and/or any modification hearings were not recorded.

To date, Ms. Maienschein has filed neither the reporter’s record nor written verification that the

hearings were not recorded. The appeals cannot proceed until the issue of the reporter’s record is

resolved.

       Accordingly, we ORDER the trial court to make findings regarding the following:
          Whether the June 19, 2008 hearing and any modification hearings were recorded. If the
           hearings were not recorded, the trial court shall make a finding to that effect.

          If the hearings were recorded, the name and contact information of the court reporter(s)
           who recorded the hearings.

          Whether the notes of the hearings are available and can be transcribed and, if so, the date
           by which the record will be filed.

          If the notes are not available or cannot be transcribed, whether appellant is at fault for the
           loss or destruction of the notes and whether the parties can agree on a substituted record.

    We ORDER the trial court to transmit a record containing the written findings of fact, any

supporting documentation, and any orders to this Court within THIRTY DAYS of the date of

this order.

    We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Chris Oldner, Presiding Judge, 416th Judicial District Court, and to counsel for all

parties.

           We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received.


                                                          /s/    LANA MYERS
                                                                 JUSTICE